Citation Nr: 9909814	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-36 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to restoration of the apportionment of the 
veteran's VA disability compensation benefits in the amount 
of $350.00 dollars a month.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to January 
1993. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The appellant 
is the estranged spouse of the veteran.  At this time, while 
the Disabled American Veterans service organization has 
represented the veteran in the past, it does not appear that 
he is currently represented in this case.

The Board must note that it appears the veteran may be 
raising additional issues.  In addition, the appellant is 
raising the issue of the veteran's competency to handle VA 
funds.  The Board may not entertain an application for review 
on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991 & Supp. 1998).  The RO has not fully adjudicated 
any other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  The RO should request 
the veteran and the appellant to clearly indicate what 
additional claims, if any, they wish to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.


REMAND

The appellant contends that the veteran has been so erratic 
and irresponsible with respect to discharging his obligations 
to both the appellant and their children that VA should 
reinstate the full payment of $350.00 a month.  Applicable 
law allows for an apportionment of a veteran's compensation 
benefits if the veteran's spouse or child is not in his or 
her custody and the veteran is not reasonably discharging his 
or her responsibility for the spouse or child's support.  38 
U.S.C.A. § 5307(a) (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) 
(1998).  However, if a veteran is providing for his or her 
dependents, no apportionment will be made.  38 C.F.R. § 
3.450(c) (1998).  Nevertheless, a veteran's compensation may 
be specially apportioned if hardship is shown to exist on the 
part of the veteran's dependent as long as such apportionment 
would not cause undue hardship to the veteran.  38 C.F.R. § 
3.451 (1998).

While the appellant has provided a significant amount of 
information regarding her current income and expenses, the 
Board believes that additional information is required 
regarding the amounts the veteran has been recently paying 
the appellant in both alimony and child support.  At the 
hearing held before the undersigned in January 1999, the 
appellant indicated that the veteran was in arrears for five 
thousand dollars ($5,000.00) in alimony and child support.  
However, it does appear that the veteran is paying some 
support to the appellant on a regular basis.  For example, at 
the hearing held before the hearing officer at the RO in 
December 1996, the appellant indicated that she was receiving 
two to three checks a month from the veteran.  Further, it is 
not clear how much of the appellant's contentions the veteran 
is aware of at this time.  A failure to provide the veteran 
and his representative (if any) a full opportunity to submit 
timely argument would constitute a denial of due process.

In order to ensure that due process procedures have been 
complied with and to obtain a record which is complete enough 
for an equitable decision in this matter, the case is 
remanded for the following actions:

1. The RO should provide the veteran with 
a copy of the appellant's substantive 
appeal or inform him of the substance of 
the substantive appeal.  The RO should 
also solicit additional information from 
him as to his current financial status, 
including his current income, expenses 
and assets.  He is to be told of the 
importance of including all income from 
every source.  The veteran should also be 
asked to submit evidence regarding any 
agreements entered into by him and the 
appellant regarding child custody or 
support, how much support he contends he 
has provided to the appellant and his 
children in 1997, and should indicate if 
he is represented in this appeal.

2.  The appellant should be requested to 
provide the exact amount she has received 
from the veteran in each month of 1997.

3. The RO should issue both parties a 
Supplemental Statement of the Case with 
all pertinent laws and regulations, 
including 38 U.S.C.A. §§ 5307 and 7105A 
(West 1991), and 38 C.F.R. §§ 3.450, 
3.451, 3.452, and 21.330 (1998).

The case should then be returned to the Board for further 
appellate consideration. By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









